UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

thomas-jamas: brown-hey
Thomas James Browns,

Piaintill{s), Case No. 20-mc-50804

 

V5.
Judge Lauria J. Michelson [Correction]

POLICE & FIRE RETIREMENT SYSTEM _,
CITY OF DETROIT
STATE OF MICHIGAN

Defendant(s).

TITLE OF DOCUMENT
20193234700 DE UCC] CITY OF DETROIT-PFRS filed 5-10-19
20196744606 DE UCCIF INTERNAL REVENUE SERVICE-PFRS filed 9-27-2019
70162710000059255851 NOTICE OF CONTEST OF LIEN IRS filed 1-26-2018 hand
70162070000002196988 command to appear in court - Micheal Duggan-David Cetlinski
RE297746986US DEMAND FOR PAYMENT IN FULL PERS mailed 9-30-19
Counter Claim CITY OF DETROIT IRS hand delivered 2-2-2018 15pgs
RE118290306US INTERNATIONAL COMMERCIAL CLAIM-PFRS [4pgs
2018242843 wayne county legal notice and demand - rel 18290354us

Document Text
Byline eins \oitsrn Jos,
Signature of Filer a4 Pregudiea
Date: October 5, [2020] 1441 \o
-\Wwonas ee Oromo, —-
Printed Name“
Cave oClUS21\G l Cea chslo

Street Address Non-Domestic HO O.S.
Melo | Wa rclig an A205-4098 |

City, State, Zip Code

 

Telephone Number
